This is a suit on a promissory note given by the defendants, Mrs. B. Rouprich and her two sons, in part payment for a herd of cows that they bought from the plaintiff. He has appealed from a judgment rejecting his demand and dismissing the suit. Mrs. Rouprich was a married woman, and the two sons were minors when they signed the note. She was not authorized by her husband, and they were not emancipated. Plaintiff knew, when he accepted the note, that Mrs. Rouprich was married, and that her sons were both minors. He does not dispute that the judgment in favor of the two sons is correct. The theory on which he seeks to hold Mrs. Rouprich liable on the note was that she was a public merchant when she signed the note. The proof is that she was not a public merchant, or in any business whatever, for that matter. It seems to be conceded that the debt was not her separate debt, or one for which she might have bound herself without being authorized by her husband.
Appellees have answered the appeal and asked for damages for the dissolution of a writ of sequestration that was issued in the case. The writ was dissolved merely as an incident of the decision of the case on its merits. In such case attorneys' fees are not allowed for dissolving a conservatory writ.
The judgment is affirmed. *Page 435